165 F.2d 216 (1948)
Oscar SCHATTE et al., Appellants,
v.
INTERNATIONAL ALLIANCE OF THEATRICAL STAGE EMPLOYEES AND MOVING PICTURE OPERATORS OF UNITED STATES AND CANADA, Appellee.
No. 11653.
Circuit Court of Appeals, Ninth Circuit.
January 16, 1948.
Zach Lamar Cobb, of Los Angeles, Cal., for appellants.
Bodkin, Breslin & Luddy, Henry G. Bodkin, George M. Breslin, Michael G. Luddy, and Peter E. Giannini, all of Los Angeles, Cal., for appellees Int. Alliance of Theatrical Stage Employees, Richard F Walsh, and Roy M. Brewer.
O'Melveny & Myers, Homer I. Mitchell, and Rodney K. Potter, all of Los Angeles, Cal., for appellees Association of Motion Picture Producers, Inc., et al.
Before GARRECHT, MATHEWS, and HEALY, Circuit Judges.
PER CURIAM.
For the reasons stated in its opinion (70 F. Supp. 1008), the judgment of the District Court is affirmed.